DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 2, 6, 7, 22, 28 and 29 are currently amended.  Claims 3 – 5, 8, 9 23 – 27, 30 and 31 were previously presented.  Claim 10 is original.  Claims 11 – 21 are cancelled.  Claims 1 – 10 and 22 – 31 are allowed.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312.   To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee.  Authorization for this
Examiner's Amendment was given via voicemail on 12 Aug 2021, by Lauren C. Schleh.  The claims have been amended as follows:
1. (Currently Amended) A system for serving a video game session for an electronic device, comprising: 
a user database configured to store a user profile of a user of the electronic device, 
a validation server, configured to: 
receive a game session request from the electronic device, the game session request including a user handle associated with the user and a video game title; 

determine that the game session request is valid based on the reputation rating; 
an application server, configured to: 
in response to the validation server determining that the game session request is valid, establish a game session with the electronic device for the user to play the video game associated with the video game title; 
distribute the reputation rating to other players in the game for review; and 
receive game metadata from the electronic device; and 
a security subsystem configured to: Atty. Dkt. No. 3210.1830000-3 -Stephen HODGE Reply to Office Action of October 2, 2020Application No. 15/674,344 
receive a stream of voice communications exchanged between the user and other users; 
perform voice recognition on the received voice communications, 
detect key words or key phrases indicative of illicit activity within the voice communications based on the voice recognition; 
perform speaker recognition on the received voice communications; and 
determine, based on the speaker recognition, that a game participant is not the user, and is unauthorized. 
 
2. (Currently Amended) The system of claim 1, wherein the validation server is further configured to determine that the game session request is valid by determining 

3. (Previously Presented) The system of claim 1, wherein the content of the game session request further includes a another user handle associated with another user, and wherein to determine that the game session request is valid, the validation server is further configured to: 
determine that the video game title appears in a purchased games list of the user profile that indicates that the video game title has been purchased by the user; and Atty. Dkt. No. 3210.1830000-4-Stephen HODGE Reply to Office Action of October 2, 2020Application No. 15/674,344 
determine that the another user handle does not appear on a block list of the user profile.  

4. (Previously Presented) The system of claim 3, wherein the application server is further configured to: 
in response to the validation server determining that the game session request is valid: 
send a second game session request to another electronic device of the another user indicating that the user wishes to play a video game associated with the video game title to the another user; 
receive a response from the another electronic device indicating that that the another user accepts the second game session request; and 
establish the game session with the electronic device and the another electronic device for the user and the another user to play the video game associated with the video game title.  

5. (Previously Presented) The system of claim 4, further comprising a chat server configured to: 
establish a chat session with the electronic device and the another electronic device; 
receive a stream of a first set of communication data packets from the electronic device; 
receive another stream of a second set of communication data packets from the another electronic device; Atty. Dkt. No. 3210.1830000- 5 -Stephen HODGE Reply to Office Action of October 2, 2020Application No. 15/674,344 
generate a mixed stream of communication data packets from the first set of communication data packets and the second set of communication data packets; and send the mixed stream of communication packets to the electronic device and the another electronic device. 

 6. (Currently Amended) The system of claim 5, wherein the security subsystem is further configured to: 
determine that at least one of the electronic device and the another electronic device has violated a security policy based on the detecting of the key words and key phrases; and 
perform a corrective action in response to determining that the at least one of the electronic device and the another electronic device has violated the security policy, 
the voice communications are received as another stream of communication data packets.  

7. (Currently Amended) The system of claim 6, wherein the security subsystem is further configured to determine that the stream of communication data packets or the other stream of data communication packets includes a key word.  

8. (Currently Amended) The system of claim 6, wherein the stream of communication data packets and the other stream of data communication packets are Voice over Internet Protocol (VoIP) packets.  

9. (Previously Presented) The system of claim 8, wherein the chat server is further configured to: 
create a mixed audio stream from an audio stream based on the stream of communication data packets and another audio stream based on the another stream of communication data packets; and 
convert the mixed audio stream into the mixed stream of communication data packets, the mixed stream of communication data packets being VoIP packets.  

10. (Original) The system of claim 1, further comprising a game repository storing game data associated with the video game title, and wherein the application server is further configured to: 
determine that the game data is not stored on the electronic device; and 
send the game data to the electronic device.  

11-21. (Canceled)  

22. (Currently Amended) A system for serving a video game session for an electronic device, comprising: 
a user database configured to store a user profile of a user of the electronic device, the user profile includes a game list of authorized games; 
a validation server, configured to: 
receive a game session request from the electronic device, the game session request including a user handle associated with the user and an identification of the video game the user wishes to play; Atty. Dkt. No. 3210.1830000-7-Stephen HODGE Reply to Office Action of October 2, 2020Application No. 15/674,344 
retrieve a reputation rating of the user based on the user handle, the reputation rating being an indicator of conduct by the user during previous game sessions, the reputation rating being modifiable by an administrator; and
 validate the game session request based on the game session request, the user profile, and the reputation rating; 
an application server, configured to: 
in response to the validation server validating the game session request, establish a game session with the electronic device, the game session facilitating the user playing of the video game; 
distribute the reputation rating to other players in the game for review; and receive game metadata from the electronic device; and 
a security subsystem configured to: 
receive a stream of voice communications exchanged between the user and other users; 
perform voice recognition on the received voice communications; and 
detect key words or key phrases indicative of illicit activity the voice communications based on the voice recognition, 
perform speaker recognition on the received voice communications; and 
determine, based on the speaker recognition, that a game participant is not the user, and is unauthorized.  

23. (Previously Presented) The system of claim 22, wherein the validation server is further configured to determine that the video game is listed in the game list.  

24. (Previously Presented) The system of claim 22, wherein the game session request further includes a second user identifier associated with a second user.
  
25. (Previously Presented) The system of claim 24, wherein the user profile includes a blocked player list, and 
wherein the validation server is further configured to determine that the second user identifier is not listed in the blocked player list.  

26. (Previously Presented) The system of claim 25, wherein in response to the validation server validating the game session request, the application server is further configured to: 
send a second game session request to a second electronic device associated with the second user; 
receive a response from the second electronic device accepting the second game session request; and 
establish a game session between the electronic device and the second electronic device.  

27. (Previously Presented) The system of claim 26, further comprising a chat server configured to: 
establish a chat session between the electronic device and the second electronic device; 
receive a first stream of voice data packets from the electronic device and a second stream of voice data packets from the second electronic device; Atty. Dkt. No. 3210.1830000-9-Stephen HODGE Reply to Office Action of October 2, 2020Application No. 15/674,344 
generate a mixed stream of voice data packets from the first stream and the second stream; 
transmit the mixed stream of voice data packets to the electronic device and the second electronic device.  
28. (Currently Amended) The system of claim 27, wherein the security subsystem is further configured to: 
monitor at least one of the first stream, the second stream, or the mixed stream; 
detect a violation of a security policy based on the monitoring; and 
perform a correction in response to the detecting.  

29. (Currently Amended) The system of claim 28, wherein the security subsystem is further configured to detect one or more keywords during the monitoring.  

30. (Previously Presented) The system of claim 28, wherein the reputation rating is an indicator of good or poor conduct by the user during previous game session.  

31. (Previously Presented) The system of claim 30, further comprising a video composition server configured to generate a video of the video game session, and to store the video in a video database.
Allowable Subject Matter
4.	Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.  The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as amended and/ or recited; for example, “a security subsystem configured to:Atty. Dkt. No. 3210.1830000-3 -Stephen HODGE  Reply to Office Action of October 2, 2020Application No. 15/674,344receive a stream of voice communications exchanged between the user and other users; detect key words or key phrases indicative of illicit activity within the voice communications based on the voice recognition; perform speaker recognition on the received voice communications; and determine, based on the speaker recognition, that a game participant is not the user, and is unauthorized”.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee.  Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3699    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685